In an action for a judgment declaring 18 NYCRR 352.7 (k) invalid, the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Kings County (Krausman, J.), dated August 22, 1988, which denied their motion for summary judgment and for certification of class action status, and granted the defendants’ separate cross motions for summary judgment dismissing the complaint.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
During the pendency of this action, the plaintiffs in fact received all of the benefits to which they claimed entitlement under the disputed regulation. The dispute is therefore academic, and this court declines to consider the questions now raised on this appeal (see, Matter of Grand Jury Subpoenas for Locals 17, 135, 257 & 608 of United Bhd. of Carpenters & Joiners [People], 72 NY2d 307, 311, cert denied 488 US 966; *701Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713; see generally, Siegel, NY Prac § 525; 10 Carmody-Wait 2d, NY Prac §§ 70:54, 70:57, 70:93). Sullivan, J. P., Eiber, Harwood and Balletta, JJ., concur.